Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION

This is the first office action in response to application No. 17/443,424 filed 07/26/2021 (Publication: 20220007373) as originally filed claims 2 through 21 are presented for examination, and claim 1 is cancelled. 
Claim Objections

     Claims 7, 14, and 21 are objected for the following reasons: the phrase “operate in” ends with connective word “in” and expected another word to connect the “operate”, appears as though claim limitations are incomplete, applicant’s correction is required.   
Double Patenting

     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
     Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    Independent Claims 2, 9, and 16 of instant application (Mueck et al., hereinafter ‘424) are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 9, 17, and 21 of U.S. Patent No. 10,645,706 B2 (Mueck et al., hereinafter ‘706). Although the claims at issue are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations “the radio information including the frequency range” (‘706, independent claims 1, 9, 17, and 21), that is discussed in instant application (‘745) dependent claims 7, 8, 14, 15, and 21 specifying frequency ranges.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

     Independent Claims 2, 9, and 16 of instant application (Mueck et al., hereinafter ‘424) are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 9, 17, and 22 of U.S. Patent No. 10,660,106 B2 (Mueck et al., hereinafter ‘106). Although the claims at issue are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations “the location information” (‘106, claim 1, 9, 17, and 22).  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

       Claims 2-21 are rejected under Claim Rejections - 35 U.S.C. § 103(a) as being unpatentable over Abedi (Abedi, U. S. Publication No. 20090161617) in view of Hui (Hui et. al., U. S. Publication No. 20100173667).       Regarding claim 2, Abedi discloses a radio resource management system(e.g. prg. [0002], lines 1-10, [158], lines 8-9, Fig. 1, Radio Resource Management (RRM) system) comprising: a receiver to receive a plurality of registration requests (e.g. prg. [0161], lines 1-13, [0340], lines 1-4, [0339], lines 8-11, multiple transmission of requesting registration and negotiations), each of the registration requests being from one of a plurality of radio communication devices in a communication network (e.g. prg. [0161], lines 1-13, [0386], lines 1-5, [0339], lines 8-11, Fig. 1, 46, 2, multiple transmission of requesting registration and negotiations multiple radios User Equipment (UE, User Terminal (UT). Terminal Equipment (TE))), the receiver further to receive, prior to receiving a spectrum assignment request from a first radio communication device among the plurality of radio communication devices (e.g. prg. [0006], lines 13-18, [0320], lines 1-9, before assignment of spectrum), radio information from the plurality of radio communication devices; a transmitter (e.g. prg. [0006], lines 13-18, [0321], lines 1-5, before assignment of spectrum the location and radio information is received are known); and a processor (e.g. prg. [0045] and [0404], processor(s) and memories) configured to determine available spectrum based on the radio information and to cause the transmitter to transmit a spectrum assignment to the first radio communication device based on the available spectrum and in response to the spectrum assignment request (e.g. prg. [0129], lines 1-9, [0347], lines 5-9, according to the radio information and spectrum availability the spectrum is being assigned).      Although, Abedi does not specifically show the transceiver (receiver, transmitter), however, Abedi suggests the transmitter-receiver/transceivers (e.g., prg. [404], [152], [161]), therefore, in related art dealing with radio resource management system, Hui teaches the receiver and transmitter as shown in Figure 8 (e.g., Fig. 8, prg. [0020]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to include Hui’s radio resource management system receiver and transmitter with Abedi’s radio resource management system information processing transmission to provide the radio resource management system with receiver and transmitter to allocate radio resources that maximizes the utility functions of all the users and improving the overall system performance for optimizing transmission via radio resource management (Hui, e.g., [0027], lines 4-6, [0029], lines 7-13).       Regarding claim 9, Abedi discloses at least one non-transitory machine-readable storage medium comprising instructions stored thereupon (e.g. prg. [0405] readable medium), which when executed by processing circuitry of a computing node of a resource management system in a communication network e.g. prg. [0161], lines 1-13, [0340], lines 1-4, [0339], lines 8-11, multiple transmission of requesting registration and negotiations), cause the processing circuitry to perform operations comprising: receiving a plurality of registration requests e.g. prg. [0161], lines 1-13, [0340], lines 1-4, [0339], lines 8-11, multiple transmission of requesting registration and negotiations), each of the registration requests being from one of a plurality of radio communication devices in the communication network (e.g. prg. [0161], lines 1-13, [0386], lines 1-5, [0339], lines 8-11, Fig. 1, 46, 2, multiple transmission of requesting registration and negotiations multiple radios User Equipment (UE, User Terminal (UT). Terminal Equipment (TE))); receiving radio information from the plurality of radio communication devices; receiving a spectrum assignment request from a first radio communication device among the plurality of radio communication devices (e.g. prg. [0006], lines 13-18, [0321], lines 1-5, before assignment of spectrum the location and radio information is received are known); determining available spectrum based on the radio information; and transmitting a spectrum assignment to the first radio communication device based on the available spectrum and in response to the spectrum assignment request (e.g. prg. [0129], lines 1-9, [0347], lines 5-9, according to the radio information and spectrum availability the spectrum is being assigned).      Although, Abedi does not specifically show the transceiver (receiver, transmitter), however, Abedi suggests the transmitter-receiver/transceivers (e.g., prg. [404], [152], [161]), therefore, in related art dealing with radio resource management system, Hui teaches the receiver and transmitter as shown in Figure 8 (e.g., Fig. 8, prg. [0020]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to include Hui’s radio resource management system receiver and transmitter with Abedi’s radio resource management system information processing transmission to provide the radio resource management system with receiver and transmitter to allocate radio resources that maximizes the utility functions of all the users and improving the overall system performance for optimizing transmission via radio resource management (Hui, e.g., [0027], lines 4-6, [0029], lines 7-13).     Regarding claim 16, Abedi discloses a method comprising, by a computing node in a communication system (e.g. prg. [0002], lines 1-10, [158], lines 8-9, Fig. 1, Radio Resource Management (RRM) system): receiving a plurality of registration requests (e.g. prg. [0161], lines 1-13, [0340], lines 1-4, [0339], lines 8-11, multiple transmission of requesting registration and negotiations), each of the registration requests being from one of a plurality of radio communication devices in a communication network (e.g. prg. [0161], lines 1-13, [0386], lines 1-5, [0339], lines 8-11, Fig. 1, 46, 2, multiple transmission of requesting registration and negotiations multiple radios User Equipment (UE, User Terminal (UT). Terminal Equipment (TE))); receiving radio information from the plurality of radio communication devices; receiving a spectrum assignment request from a first radio communication device among the plurality of radio communication devices (e.g. prg. [0006], lines 13-18, [0321], lines 1-5, before assignment of spectrum the location and radio information is received and know); determining available spectrum based on the radio information; and transmitting a spectrum assignment to the first radio communication device based on the available spectrum and in response to the spectrum assignment request (e.g. prg. [0129], lines 1-9, [0347], lines 5-9, according to the radio information and spectrum availability the spectrum is being assigned).      Although, Abedi does not specifically show the transceiver (receiver, transmitter), however, Abedi suggests the transmitter-receiver/transceivers (e.g., prg. [404], [152], [161]), therefore, in related art dealing with radio resource management system, Hui teaches the receiver and transmitter as shown in Figure 8 (e.g., Fig. 8, prg. [0020]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to include Hui’s radio resource management system receiver and transmitter with Abedi’s radio resource management system information processing transmission to provide the radio resource management system with receiver and transmitter to allocate radio resources that maximizes the utility functions of all the users and improving the overall system performance for optimizing transmission via radio resource management (Hui, e.g., [0027], lines 4-6, [0029], lines 7-13).       Regarding claims 3, 10, and 17, Abedi in view of Hui teach all the limitations in claims 2, 9, 16, and further, Abedi teach, wherein prior to receiving the plurality of registration requests, the receiver is configured to: receive a spectrum availability request from at least one of the plurality of radio communication devices (e.g. prg. [0006], lines 13-18, [0321], lines 1-5)     Regarding claims 4, 11, and 18, Abedi in view of Hui teach all the limitations in claims 3, 10, 17, and further, Abedi teaches, wherein the transmitter is configured to: encode spectrum availability information for transmission to the at least one of the plurality of radio communication devices (e.g., prg. [0129], lines 1-9).      Regarding claims 5, 12, and 19, Abedi in view of Hui teach all the limitations in claims 2, 9, 16, and further, Abedi teaches, wherein the processor is configured to: determine a power limit associated with communications between the radio resource management system and the plurality of radio communication devices in the communication network (e.g., prg. [0004], [0236]).      Regarding claims 6, 13, and 20, Abedi in view of Hui teach all the limitations in claims 5, 12, 19, and further, Abedi teaches, wherein the processor is further configured to: determine the available spectrum further based on the power limit (e.g., prg. [0014]).       Regarding claims 7, 14, and 21, Abedi in view of Hui teach all the limitations in claims 2, 9, 16, and further, Abedi teaches, wherein the spectrum assignment request from the first radio communication device (e.g., prg. [0014]) comprises: a frequency range specified by a low frequency value and a high frequency value that the first radio communication device requests to operate in (e.g., prg. [0131]).       Regarding claims 8 and 15, Abedi in view of Hui teach all the limitations in claims 2, 9, and further, Abedi teaches, further comprising at least one sensor, and wherein the processor is further configured to: determine the available spectrum based at least on a sensor output from the at least one sensor .(e.g., prg. [0261]), the sensor output indicative of channel occupancy in a predetermined frequency range .(e.g., prg. [0131], 134).
Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
October 8, 2022